


EXHIBIT 10.9

 

EXECUTION COPY

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
March 16, 2010, by and among INTERNATIONAL ADVISORY HOLDINGS CORP., a Delaware
corporation (“Holdings”), INTERNATIONAL CONSULTING ACQUISITION CORP., a Delaware
corporation (the “Borrower”), the lenders party to the Credit Agreement referred
to below (the “Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of November 16, 2007 (as amended,
modified or supplemented through, but not including, the date hereof, the
“Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Fourth Amendment, the
parties hereto wish to amend to certain provisions of the Credit Agreement as
herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.              Amendments to Credit Agreement.

 

1.             Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “Excess Cash Flow Payment Date” appearing therein in
its entirety and inserting the following new definition in lieu thereof:

 

““Excess Cash Flow Payment Date” shall mean the date occurring 100 days after
the last day of each fiscal year of Holdings (commencing with the fiscal year of
Holdings ending December 31, 2008, but excluding the fiscal year of Holdings
ending December 31, 2010).”.

 

2.             Section 5.02(b) of the Credit Agreement is hereby amended by
deleting Section 5.02(b)(i) therein in its entirety and inserting the following
new Section 5.02(b)(i) in lieu thereof:

 

“(b) (i)  In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) with respect to payments made
after March 16, 2011 or (y) increased as provided in Section 2.14(c), a
“Scheduled Initial Term Loan Repayment”):

 

--------------------------------------------------------------------------------


 

Scheduled Initial Term Loan
Repayment Date

 

Amount

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2011

 

$

1,000,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2011

 

$

1,000,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2011

 

$

1,000,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2012

 

$

1,750,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2012

 

$

1,750,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2012

 

$

1,750,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2012

 

$

1,750,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2013

 

$

2,500,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2013

 

$

2,500,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2013

 

$

2,500,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2013

 

$

2,500,000

 

 

2

--------------------------------------------------------------------------------


 

Scheduled Initial Term Loan
Repayment Date

 

Amount

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2014

 

$

2,500,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2014

 

$

2,500,000

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2014

 

$

2,500,000

 

 

 

 

 

Initial Term Loan Maturity Date

 

$

39,312,500”.

 

 

3.             Section 5.02(g) of the Credit Agreement is hereby amended by
deleting the text “Sections 5.02(c), (d), (e) and (f)” each place such text
appears in said Section and inserting the text “Sections 5.02(c), (d), (e),
(f) and (j)” in lieu thereof in each such place.

 

4.             Section 5.02 of the Credit Agreement is hereby further amended by
inserting the following new Section 5.02(j) immediately following
Section 5.02(i):

 

“(j)          In addition to any other mandatory repayments pursuant to this
Section 5.02, on March 31, 2011, the Borrower shall be required to prepay
outstanding Initial Term Loans in an aggregate principal amount equal to
$3,000,000, which amount shall be applied in accordance with the requirements of
Sections 5.02(g) and (h).”.

 

5.             Section 10.07 of the Credit Agreement is hereby amended by
deleting said Section in its entirety and inserting the following new
Section 10.07 in lieu thereof:

 

“10.07     Total Leverage Ratio. Holdings will not permit the Total Leverage
Ratio at any time during a period set forth below to exceed the ratio set forth
opposite such period below:

 

Period

 

Ratio

Initial Borrowing Date through and including June 29, 2008

 

4.25:1.00

June 30, 2008 through and including September 29, 2008

 

4.00:1.00

September 30, 2008 through and including March 30, 2009

 

3.75:1.00

 

3

--------------------------------------------------------------------------------


 

March 31, 2009 through and including June 29, 2009

 

3.50:1.00

June 30, 2009 through and including September 29, 2010

 

3.25:1.00

September 30, 2010 through and including December 30, 2010

 

3.35:1.00

December 31, 2010 through and including June 29, 2011

 

3.50:1.00

June 30, 2011 through and including December 30, 2011

 

3.85:1.00

December 31, 2011 through and including March 30, 2012

 

3.50:1.00

March 31, 2012 through and including June 29, 2012

 

3.25:1.00

June 30, 2012 through and including March 30, 2013

 

3.00:1.00

March 31, 2013 through and including June 29, 2013

 

2.75:1.00

June 30, 2013 through and including September 29, 2013

 

2.50:1.00

September 30, 2013 through and including March 30, 2014

 

2.25:1.00

March 31, 2014 and thereafter

 

2.00:1.00”.

 

II.            Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Fourth
Amendment, each of Holdings and the Borrower hereby represents and warrants that
(i) no Default or Event of Default exists as of the Fourth Amendment Effective
Date (as hereinafter defined), both immediately before and after giving effect
to this Fourth Amendment and (ii) all of the representations and warranties
contained in the Credit Agreement and in the other Credit Documents, are true
and correct in all material respects on the Fourth Amendment Effective Date,
both immediately before and after giving effect to this Fourth Amendment, with
the same

 

4

--------------------------------------------------------------------------------


 

effect as though such representations and warranties had been made on and as of
the Fourth Amendment Effective Date (it being understood that any representation
or warranty which by its terms is made as of a specific date shall be true and
correct in all material respects only as of such specific date).

 

2.             The Credit Agreement is modified only by the express provisions
of this Fourth Amendment and this Fourth Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

 

3.             This Fourth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument.  A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.             THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

 

5.             This Fourth Amendment shall become effective on the date (the
“Fourth Amendment Effective Date”) when (i) Holdings, the Borrower and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention:  May Yip-Daniels (facsimile number:
212-354-8113 / email: myip@whitecase.com) and (ii) the Borrower shall have paid
the outstanding fees and expenses of White & Case LLP in connection with the
Credit Agreement.

 

6.             From and after the Fourth Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

 

*        *        *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

 

 

By:

/s/ Randy Scheller

 

 

Name:

Randy Scheller

 

 

Title:

Vice President and Treasurer

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Randy Scheller

 

 

Name:

Randy Scheller

 

 

Title:

Vice President and Treasurer

 

Signature page to Fourth Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

 

Individually and as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

 

By:

/s/ Scottye Lindsey

 

 

Name:

Scottye Lindsey

 

 

Title:

Director

 

Signature page to Fourth Amendment to TPI Credit Agreement

 

--------------------------------------------------------------------------------
